DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of Australian Application AU2017901660 has been filed with a priority date of 05 May 2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 June 2022 and 12 July 2022 were filed after the mailing date of the Notice of Allowance on 16 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rahul Pathak on 05 May 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method for the prognosis of a patient with a plasma cell neoplasm or suspected of having a plasma cell neoplasm, comprising isolating a sample comprising extracellular vesicles, or cells and extracellular vesicles, from said patient and determining the level of extracellular vesicles, or cells and extracellular vesicles, that are CD138- and P-glycoprotein+ (CD138-/P-gp+), wherein the determining step comprises using an immunoaffinity method, wherein antibodies are directed towards a cell surface and/or microparticle-associated proteins; and wherein the immunoaffinity methods comprise using affinity pull-downs, Western blot analysis, dot blot analysis, radio-immune assays, flow cytometry, fluorescence activated cell sorting (FACS) analysis, magnetic beads, ELISA, immunofluorescence and/or affinity chromatography.

Claim 22. (Currently Amended) A method for monitoring the progression of a patient with a plasma cell neoplasm or suspected of having a plasma cell neoplasm, comprising isolating a -5-Preliminary AmendmentAttorney Docket No. 122106.00002 sample comprising extracellular vesicles, or cells and extracellular vesicles, from said patient at at least two time points and determining the change in the level of extracellular vesicles, or cells and extracellular vesicles, that are CD138-/P-gp+, wherein the determining step comprises using an immunoaffinity method, wherein antibodies are directed towards a cell surface and/or microparticle-associated proteins; and wherein the immunoaffinity methods comprise using affinity pull-downs, Western blot analysis, dot blot analysis, radio-immune assays, flow cytometry, fluorescence activated cell sorting (FACS) analysis, magnetic beads, ELISA, immunofluorescence and/or affinity chromatography.

Claim 25. (Currently Amended) The method according to claim  22, wherein: when the level of extracellular vesicles, or cells and/or and extracellular vesicles, that are CD138-/P-gp+ increase between the at least two time points, a prognosis that the severity of the neoplasm is increasing is determined; or when the level of extracellular vesicles, or cells and extracellular vesicles, that are CD138-/P-gp+ decrease between subsequent time points, a prognosis that the severity of the neoplasm is decreasing is determined.

Claim 32. (Currently Amended) The method according to claim  22, wherein the extracellular vesicles, or the cells and extracellular vesicles, are also CD41a-.


REASONS FOR ALLOWANCE
Claims 1, 5, 7, 10-11, 14-15, 18-19, 22, 25, 27, 29, 32-35, 46, 57, and 62 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is “Identification of an ABCB1 (P-glycoprotein)-positive carfilzomib-resistant myeloma subpopulation by the pluripotent stem cell fluorescent dye CDy1” to Hawley et al. (herein Hawley) as cited on the IDS.
Hawley teaches that efflux of the pluripotent stem cell fluorescent dye CDy1 detects an ABCB-1 (i.e. P-glycoprotein) positive subpopulation in multiple myeloma (MM) cell culture models wherein an upregulated ABCB-1 expression of in MM cell lines indicates drug resistance to carfilzomib which has been approved for the treatment of refractory/relapsed MM patients (see pg. 7, Discussion, 1st paragraph). Hawley teaches “Clonogenic multiple myeloma progenitors, stem cell properties, and drug resistance” to Matsui et al., as cited on the IDS, identified CD138-negative as a subpopulation of cells identified by ABCB-1 responsible for drug resistance (see pg. 2, Introduction). Therefore, detection of ABCB-1, i.e. CD138-negative, in the clinical setting correlates to worse response to treatment and therefore worse prognosis (see pg. 7, Discussion, 3rd paragraph). 
Hawley fails to teach nor fairly suggest “determining the level of extracellular vesicles, or cells and extracellular vesicles, that are CD138- and P-glycoprotein+ (CD138-/P-gp+)” as recited in independent claim 1 or “isolating a -5-Preliminary AmendmentAttorney Docket No. 122106.00002 sample comprising extracellular vesicles, or cells and extracellular vesicles, from said patient at least two time points and determining the change in the level of extracellular vesicles, or cells and extracellular vesicles, that are CD138-/P-gp+” as recited in independent claim 22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/
Examiner, Art Unit 1797                                                         

/JENNIFER WECKER/Primary Examiner, Art Unit 1797